                     EXHIBIT A




Case 1:20-cv-00066-WGY Document 97-1 Filed 11/02/20 Page 1 of 4
                        FIRST ASSISTANT DEFENDER
A. DEFINITION

The First Assistant Defender serves as the principal deputy to the Federal
Public/Community Defender, assisting in the management of all phases of the defender
organization. The First Assistant assumes the authority to take actions that affect the
basic content and character of the organization’s administrative and legal operations. The
First Assistant Defender is a one-of-a-kind position within a defender organization and
supervises a minimum of five (5) Assistant Federal Defenders (AFDs.)

A defender organization that is authorized six or more AFDs, including those assigned to
a branch office, may designate one of the six assistants as a supervisory AFD. One
additional supervisory AFD may be designated out of each additional six AFDs on staff.
Thus, a staff of six AFDs allows for one supervisory assistant; a staff of twelve AFDs
allows for two to serve as supervisory AFDs.

B. PRIMARY JOB DUTIES

The First Assistant Defender performs or supervises the performance of tasks such as the
following:

1. In addition to providing zealous, professional legal representation to clients, the First
   Assistant assumes responsibility for the operations of the defender organization in the
   absence of the Federal Public/Community Defender.

2. Ensures attorneys and legal staff members are adequately trained to perform assigned
   duties. Training topics include current case law developments, advocacy in the
   courtroom and developing advanced skills in written, oral and interpersonal
   communications.

3. Supervises attorneys and legal staff members in order to provide clients with prompt,
   courteous and zealous legal representation.

4. Ensures that staff attorneys are provided adequate support staff and services in order
   to represent their clients.

5. Communicates in a supervisory capacity with the court, opposing counsel, clients and
   the families of clients concerning case-related issues.

6. Provides the CJA Panel with training, information and support. As designated by the
   court, assists with CJA Panel selection, supervision, case assignments, and voucher
   review.



                                    FIRST ASSISTANT DEFENDER
                           Defender Organization Classification System – DOCS
                                             Revised: 2010
                                               Page 3 – 1
    Case 1:20-cv-00066-WGY Document 97-1 Filed 11/02/20 Page 2 of 4
7. Acts as liaison between the defender organization and the court, court personnel,
   other related agencies, members of the CJA Panel and the private bar, Defender
   Services Division, other defender organizations, clients and client families, and
   members of the general public on administrative, institutional and case-related
   matters.

8. Analyzes organizational structure and recommends policy implementation to
   defender. Identifies, communicates, and positively resolves internal problems which
   might negatively impact the operation of the defender organization.

9. Initiates personnel actions involving all staff members when required. Actions may
   include: hiring, performance appraisals, mediation and negotiation, disciplinary
   actions, and employee job termination.

10. Oversees operations of the defender organization, and ensures that costs are kept
    within allocated budget levels. May actively participate in financial and procurement
    management.

11. Performs all other duties as assigned.

C. ORGANIZATIONAL RELATIONSHIPS

The First Assistant reports directly to the Federal Public/Community Defender.

D. QUALIFICATIONS

To qualify for the position of First Assistant Defender, the individual must demonstrate
the requisite experience outlined in the Salary and Experience and Experience
Requirements sections. The individual must be able to perform each essential job duty
satisfactorily. The job requirements are representative of knowledge, skills, and/or
abilities necessary to perform the essential functions of the job.

The First Assistant Defender must be an attorney with a significant history of practice in
the area of criminal law. Familiarity with the provision of defense or prosecution
services, in either the public or private sectors, is necessary. Previous supervisory
experience is preferred.

Requirements include admission and good standing before the federal bar, in combination
with admission and good standing to a state bar. If mandated by the laws of the state or
the local rules of the district in which the defender organization is located, admission to
the bar of that state, or a commitment to admission to that bar within a year of acceptance
of the position, is also required.




                                    FIRST ASSISTANT DEFENDER
                           Defender Organization Classification System – DOCS
                                             Revised: 2010
                                               Page 3 – 2
    Case 1:20-cv-00066-WGY Document 97-1 Filed 11/02/20 Page 3 of 4
E. SALARY AND EXPERIENCE

The salary of the First Assistant Defender may not exceed the maximum salary level
established for that position by Executive Office for United States Attorneys (EOUSA)
and must conform to AFD Appointment and Compensation Policies provided by the
ODS. Information concerning the salary maximum for this position is updated as
received from the EOUSA and is provided to all defender organizations.

F. EXPERIENCE REQUIREMENTS

Progressively responsible experience as a lawyer in the functional areas described in the
Primary Job Duties section above. Such experience provides evidence the individual
has:

•   the ability to supervise the work of others;
•   a comprehensive knowledge of legal principles, practices, methods and techniques;
•   the ability to identify and evaluate pertinent facts and regulations, policies and
    precedents;
•   skill and judgment in the analysis of cases and legal opinions;
•   an understanding of criminal law, criminal procedure, and evidence;
•   experience performing progressively responsible duties as a lawyer;
•   the skills and ability to execute the duties of the position.

G. PHYSICAL DEMANDS AND WORK ENVIRONMENT

The physical demands described are representative of those required in order for an
individual to successfully perform the essential functions of this job. Reasonable
accommodations may be made to enable individuals with disabilities to perform the
essential functions.

While performing the duties of this job, the individual is regularly required to sit and talk
or hear. The individual frequently is required to use hands to touch, handle, or feel. The
individual is frequently required to stand, walk and reach with hands and arms. The
individual must occasionally lift and/or move up to 25 pounds. Frequent travel to branch
offices may be required. The individual will spend most of his/her time in an office
environment.




                                    FIRST ASSISTANT DEFENDER
                           Defender Organization Classification System – DOCS
                                             Revised: 2010
                                               Page 3 – 3
    Case 1:20-cv-00066-WGY Document 97-1 Filed 11/02/20 Page 4 of 4
